Citation Nr: 1222274	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  99-13 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back disorder to include low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the New York, New York, Regional Office which, in pertinent part, determined that the Veteran had not submitted a well-grounded claim of entitlement to service connection for back pain and denied the claim.  In December 2004, the Veteran informed the Department of Veterans Affairs (VA) that he had moved to Florida.  The Veteran's claims file was subsequently transferred to the St. Petersburg, Florida, Regional Office (RO).  In April 2005, the RO reviewed the Veteran's claim for service connection on the merits and denied the claim.  In February 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  

In an April 2010 decision, the Board denied the Veteran's claim for service connection for a chronic low back disorder to include low back pain.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims.  In April 2010, a Memorandum Decision was issued and the Court vacated the Board's decision and remanded the claim to the Board for readjudication consistent with its decision. 

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran asserts that he currently suffers from a lumbar spine disability that was incurred in service.  Specifically, at the February 2010 hearing the Veteran testified that he had injured his back while in the field in 1965 during active service.  Reportedly, he was treated for his low back during and following active service. 

On VA examination in October 2007, the Veteran complained of chronic low back pain.  He reported injuring his back when he fell off a truck in service.  Reportedly, he experienced chronic intermittent low back pain after this incident.  Following an examination of the Veteran, the examiner diagnosed thoracolumbar degenerative disease with reabsorption of disc material at L5-S1.  The examiner opined that it was less likely as not that the Veteran's current low back disorder was caused by or a result of low back strain.  While the Veteran was treated for several episodes of acute muscle strain in the lower back while he was in the service, the examiner characterized these episodes as acute and transitory in nature.  The examiner opined that the Veteran's medical records failed to show chronicity of low back problems/diagnosis that would connect any of the acute episodes in the service to his current condition.  The Board denied the claim for service connection for a chronic low back disorder in April 2010.  

In its Memorandum Decision, the Court determined that the October 2007 VA examination report relied upon by the Board in its April 2010 decision that denied the Veteran's claim for service connection for a low back condition, was inadequate.  Initially, the Court indicated that the examiner noted a back injury in service when the Veteran fell off a truck, as well as several episodes of muscle strain, and determined that the Veteran's current condition was not caused by muscle strain.  The Court found that it was unclear from the opinion statement whether the examiner was referring to episodes of back strain documented in service or the in-service injury incurred when the Veteran fell off a truck.  Accordingly, the Court determined that the there was no clear medical opinion addressing whether the Veteran's current back disability was etiologically related to the Veteran's fall injury.  Additionally, the VA examiner opined that the medical evidence failed to show chronicity of low back problems that would connect any of the in-service acute episodes of back pain to his current back disability.  However, the Court found that the examiner failed to account for medical evidence that documented complaints of back pain between 1970 and 1979; a May 1998 VA treatment record which contained complaints of progressive backache of five to six years' duration, along with a history of an in-service back injury; or an August 1998 VA x-ray report which showed an irregular osteophyte at T12 and straightening of the normal lordosis compatible with spasm and healing of an old fracture.  Finally, the Court noted that the examiner's failure to question the RO's instruction to the examiner, which erroneously referred to an in-service treatment record with a date that did not correspond to a date of treatment, raised a question as to whether the examiner's review of the claims file was adequate.  

Assistance by VA includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  For the reasons set forth in the April 2010 Memorandum Decision, the Board finds that the current state of the medical evidence of record is inadequate for purposes of rendering a final determination with respect to the Veteran's claim.  Accordingly, another examination is necessary.

Additionally, a review of the claims file shows that the most recent VA medical records are dated in November 2006.  To aid in adjudication, any subsequent VA medical records dated from November 2006 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the lumbar spine disability.  In that regard, the Veteran authorized the release of records from Bellevue Hospital dated from 1996 to 1997 and the RO then unsuccessfully attempted to obtain the records.  The Veteran may wish to either submit those records himself or again authorize VA to attempt to obtain those records on his behalf.  

Also, the RO attempted to obtain records from the Social Security Administration (SSA) on several occasions.  The SSA first responded in May 2007 that disability was denied and that the medical records were not in the file.  The second response appeared to indicate that he applied for benefits in 1980, never received "DIB," and no medical records still exist.  As it is unclear whether any documentation, such as a decision, is available from SSA, another attempt to obtain records from SSA should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claim for service connection for a chronic low back disorder to include low back pain.  With respect to records from Bellevue Hospital dating from 1996 to 1997, the Veteran may wish to submit the records himself or provide sufficient information and authorization such that VA can again attempt to obtain the records.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file.  The Veteran should also be informed that he can contact the clinicians and obtain that information himself.  Any evidence received should be filed in the record.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the record any outstanding VA medical records dated after November 2006.  All attempts to secure those records should be documented in the claims folder.  

3.  Again attempt to obtain the decision made upon any claim for SSA disability benefits and the records, including medical records that were considered.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After the above development is completed, schedule for a VA examination to determine the nature, severity, and etiology of any chronic low back disorder found to be present.  The examiner should review the claim file and should note that review in the report.  Opinions should be provided based upon a thorough review of the service treatment records, medical evidence of record, and sound medical principles.  

The examiner's attention is directed to the service treatment records that noted complaints of pain in the lumbosacral region in July 1964 due to working and lifting weights, a March 1965 treatment record which showed an impression of intermittent sprain of the thoracic back after the Veteran reportedly fell off of a truck, and the June 1965 separation examination report which contained no complaints, history or findings of any spine abnormalities; private treatment records showing complaints of back pain between 1970 and 1979; a May 1998 VA treatment record which noted progressive backache of five to six years' duration, along with a history of an in-service back injury; an August 1998 x-ray report which showed an irregular osteophyte at T12 and straightening of the normal lordosis compatible with spasm and healing of an old fracture; and the October 2007 VA examination.  The examiner should reconcile any opinion with the service treatment records, post-service diagnoses and lay statements of the Veteran.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should provide the following opinions: 

(a) Identify any current chronic low back disorder that is present.
 
(b) Is it at least as likely as not (50 percent or greater probability) that any current low back disorder had its onset in service from April 1962 to July 1965, or is otherwise related to the Veteran's period of active service, to include a reported fall from a truck in March 1965?  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


